          EXHIBIT
             4



Case 3:20-cv-00518-FDW-DSC Document 16-4 Filed 01/04/21 Page 1 of 3
                                   UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION

 MARJORIE ACEVE,DO,

                         Plaintiff,
           v,                                                 Civil Action No. 3:20-CV-005 1 8-FDW-
                                                              DSC
 TEUPEN NORTH AMERICA, TNC.,

                     Defendant.


                                      DECLARATION OF GREG DEESE

        I, Greg      Deese, make this declaration pursuant to 28 U.S.C. S 1746 and state       truthfully   as


follows:

        1.           I am over the age of 18. I am of sound mind, capable of making this declaration,

and personally acq,minted with the facts stated herein.

        2-           I   am the IT Infrastructure   & Security Manager at Parker   Poe Adams   & Bemstein

LLP ("Parker Poe"). As the IT Infrastructure & Security Manager, I have             access to Parker Poe's

phone records.

        3.           Shalanna Pirtle, a partner at the firm, asked me to ssarch for records of all calls    in

January 2AZA      kamtwo phone numbers that Ms. Pirtle said were associated with Michelle Gessner

("Gessner")---one an office number {704-234-7442) and one a cell phone number {7A4-228-4535).

        4-           I   searched Parker Poe's phone records from January 1,2020 through January 31,

2A20 far calls made by or to the two numbers provided. For that time period, four phone records

were located:

                a-   Two calls by Parhrer Keith Weddington to Ms. Gessner, one to her cell phone and

                     one to her office line, on January   6,2020;



                                                          1

PPAB 60331 l9v3
     Case 3:20-cv-00518-FDW-DSC Document 16-4 Filed 01/04/21 Page 2 of 3
             b.   One call by Mr. Weddington to Ms. Gessner on January         7,2fr2}; and

             c.   One call from Ms. Gessner to Mr. V/eddington on January 7,2020

No other phone records between Parker Poe and Ms. Gessner were loeated for the time period

searched.

        5.        I declare under penalty of perjury that the foregoing is true and correct.

   FURTHER THE, DECLARANT SAYETH NOT.

Executed on January 4,2424.




                                                                  ,',{,}-r*-,
                                                                 Gres-Ileese




                                                    2
PPAB 60331 l9v3
     Case 3:20-cv-00518-FDW-DSC Document 16-4 Filed 01/04/21 Page 3 of 3
